MICKLE, Judge.
Nathan Mike Bacon appeals the denial of his motion for post-conviction relief, filed pursuant to Fla.R.Crim.P. 3.850. The lower court denied the motion on the basis that it lacked jurisdiction because, at the time it was asked to consider the motion, there was pending in the Florida Supreme Court a petition for review from the denial of a petition for writ of habeas corpus. However, the instant record reflects that the petition for review was dismissed on December 17, 1994, *602prior to the time that appellant filed his 3.850 motion. We therefore REVERSE and REMAND with directions to the trial court to consider the allegations contained in the motion and addenda.
ALLEN and PADOVANO, JJ., concur.